Name: 86/477/EEC: Commission Decision of 20 August 1986 approving an integrated Mediterranean programme for the island of Crete (Greece) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions of EU Member States
 Date Published: 1986-10-03

 Avis juridique important|31986D047786/477/EEC: Commission Decision of 20 August 1986 approving an integrated Mediterranean programme for the island of Crete (Greece) (Only the Greek text is authentic) Official Journal L 282 , 03/10/1986 P. 0021*****COMMISSION DECISION of 20 August 1986 approving an integrated Mediterranean programme for the island of Crete (Greece) (Only the Greek text is authentic) (86/477/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1), and in particular Article 7 thereof; Whereas Greece has presented to the Commission an integrated Mediterranean programme for the island of Crete (IMP Crete); Whereas, in accordance with Article 7 of Regulation (EEC) No 2088/85, the IMP Crete has been submitted by the Commission in amended form to the Advisory Committee for Integrated Mediterranean Programmes, which has given a positive opinion; Whereas the IMP Crete, including its financial plan, may therefore be approved by the Commission; Whereas the IMP Crete relates to the period from 13 November 1985 to 12 November 1992; Whereas the IMP Crete contains measures which constitute a specific programme of action and which are eligible for assistance from the European Agricultural Guidance and Guarantee Fund Guidance Section, by virtue of the second paragraph of Article 12 (1) of Regulation (EEC) No 2088/85; Whereas expenditure on the measures constituting the IMP Crete is estimated at 468 900 000 ECU; Whereas the Community contribution from budgetary resources in respect of that expenditure is estimated at 240 500 000 ECU; Whereas the Community contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 is estimated at 102 500 000 ECU; Whereas in order to ensure its effectiveness, the IMP Crete will be carried out in successive stages and will be the subject of further decisions when the conditions for the granting of a contribution by the Community are fulfilled, HAS ADOPTED THIS DECISION: Article 1 The IMP Crete, in the version submitted to the Commission on 12 November 1985, as subsequently modified after examination by the Commission and following consultation of the Advisory Committee for Integrated Mediterranean Programmes, is hereby approved. The estimates of total expenditure and the estimated contributions from each Community budgetary source are shown in the financial plan of the IMP Crete. Article 2 The contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 shall not exceed 102 500 000 ECU in respect of the expenditure to be incurred in the period from 13 November 1985 to 12 November 1992 on measures to be financed in the context of the IMP Crete, estimated at 228 400 000 Ecu. Article 3 Pursuant to Article 15 (2) of Regulation (EEC) No 2088/85, a first instalment from the special budget heading referred to in Article 11 (2) of that Regulation amounting to 15 472 000 ECU is hereby committed, in accordance with the financial plan of the IMP Crete. Article 4 Where a measure is financed partly out of appropriations from a structural fund and partly out of the special budget heading, an advance may be paid from each of those sources, according to the rules applicable to each source. Article 5 This Decision is addressed to the Hellenic Republic. Done at Brussels, 20 August 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1.